Morton, J.
The bill of exceptions shows that the wages of the principal defendant, which the plaintiff seeks to hold by the trustee process, were assigned, by an instrument under seal, to James Boardman, treasurer. The sole object of the assignment was to secure the corporation of which Boardman was treasurer for goods which it had previously sold, and which it might after-wards sell, to the defendant. Boardman acted in the transaction solely on behalf of the corporation. His assent was the assent *355of the corporation, if such assent was necessary to give the assignment validity as against attaching creditors of the defendant. Besides, such assent is conclusively shown by the fact that the corporation afterwards sold goods to the defendant upon the security of the assignment. The assignment was duly recorded as required by the St. of 1865, a. 43, § 2. Upon these facts, we see no ground upon which it can be held that it was invalid.
Under the statute above cited, the plaintiff in the trustee process could show that the assignment, though absolute in form, was held only as security for a debt, and could hold the excess in the hands of the trustee, above the amount found due on the debt at the time of the service of the process. The ruling that the claimant could not prevail as against the plaintiff was erroneous. jExceptions sustained.